Citation Nr: 0531343	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-34 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disorder.  

2.  Entitlement to service connection for a chronic right 
knee disorder.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to a compensable evaluation for residuals of 
a right ankle sprain.  

5.  Entitlement to a compensable evaluation for residuals of 
a left ankle sprain.  


ATTORNEY FOR THE BOARD

M. Johnson, Counsel




INTRODUCTION

The veteran served on active duty from January 1988 to 
November 1989, from December 1994 to April 1995, and from 
February 1996 to May 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In this case, it is noted that the veteran was scheduled for 
VA examinations in July 2002 in connection with claims; 
however, he failed to appear.  The record reflects that the 
veteran has had several changes of address since the time of 
his initial claims and he has asserted that he did not 
receive notice of the VA examinations that were scheduled.  

In the opinion of the Board, the RO should make another 
attempt to schedule the veteran for VA examinations in 
connection with the claims on appeal, and should document for 
the claims file the notice sent to the veteran as to the date 
and location of the examination(s).  

In addition, it is noted that the veteran was scheduled for a 
Travel Board hearing in May 2005; however, he failed to 
report.  Given the discrepancies regarding the veteran's 
current address of record, another attempt should be made to 
contact the veteran to clarify his desire for a personal 
hearing.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for any of the disabilities at 
issue since May 2000.  After the veteran 
has signed the appropriate releases, 
those records not already on file should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order that the 
veteran be provided the opportunity to 
obtain and submit those records for VA 
review. 

2.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected ankle disabilities and claimed 
knee disorders.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

A.  Regarding the ankles, the 
examiner should undertake range of 
motion studies, specifically 
identifying any excursion of motion 
accompanied by pain.  The examiner 
should identify any objective 
evidence of pain and attempt to 
assess the extent of any pain.  

The extent of any incoordination, 
weakened movement and excess 
fatigability on use of the ankles 
should be described. To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.

The examiner should also express an 
opinion concerning whether there 
would be additional limits of 
functional ability of each ankle on 
repeated use of flare-ups (if the 
veteran describes flare-ups), and, 
if feasible, express this in terms 
of additional degrees of limitation 
of motion on repeated use or during 
flare-ups.  If this is not possible, 
the examiner should so state.  

B.  Concerning the knees, the 
physician should determine the 
etiology of any currently present 
bilateral knee disability.  The 
claims folders must be made 
available to and reviewed by the 
examiner.  Based upon the 
examination results and review of 
the claims folders, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that the veteran's claimed 
bilateral knee disorder is 
etiologically related to his 
military service.  The rationale for 
all opinions expressed should also 
be provided.  To the extent 
possible, all findings and opinions 
should be reconciled with the 
evidence already of record.  

3.  The RO should schedule the veteran 
for an audiology examination to determine 
the nature and etiology of any currently 
present tinnitus.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the audiologist 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  Based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
tinnitus is etiologically related to 
service.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  The notice for 
the examinations is to be sent "return 
receipt requested".  When the receipt is 
returned, it is to be associated with the 
claims folder.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  The RO should contact the veteran to 
ascertain if the he still desires to have 
a Travel Board hearing.  If the veteran 
still desires such a hearing, the RO 
should make arrangements to schedule a 
hearing before a member of the Board at 
the RO.  The veteran should be notified 
of the date and time of the hearing at 
his current address of record.  

6.  The RO should then readjudicate the 
issues on appeal.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted. The appellant need take no action until 
otherwise notified, but he may furnish additional evidence 
and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

